Citation Nr: 0725515	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  02-00 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement of the appellant to recognition as the veteran's 
surviving spouse for purposes of entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service in the U.S. Army from December 
1958 to April 1961, and from October 1968 through December 
1986, with an earlier period of active duty for training from 
February to August 1958.  He died in June 1990.  

By way of history, the Board notes that in June 1990 the 
appellant filed a claim for dependency and indemnity 
compensation (DIC) on the basis of service connection for the 
cause of the veteran's death.  The appellant's claim was 
granted in July 1990, and the appellant began receiving 
benefits as the surviving spouse of the veteran.  Another 
claim for DIC (also based upon service connection for the 
cause of the veteran's death) was filed in October 1999 by an 
individual other than the appellant, A.C. (a/k/a A.M.M.; 
M.A.M.; A.C.M.), who also claimed to be the surviving spouse 
of the appellant. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA, 
which terminated the appellant's DIC benefits, effective from 
September 1, 2000.  The claims file was subsequently 
transferred to the Houston RO, because A.C.'s residential 
address in Mexico is within that RO's jurisdiction.  In 
January 2003, the Board undertook further development on its 
own in this case, pursuant to regulations in effect at the 
time.  After those regulations were invalidated, in September 
2003, the Board remanded this matter for further evidentiary 
development.  


FINDINGS OF FACT

1.  A marriage certificate from Mexico (translated into 
English) reflects a marriage in the city and municipality of 
Ciudad Juarez, Chihuahua, between the veteran and A.C. in 
August 1958.  

2.  A March 1965 State of North Carolina Certificate of 
Marriage reflects a marriage in South Mills, North Carolina, 
between the veteran and the appellant during that month; at 
the time of their marriage, the veteran and the appellant's 
permanent addresses were in Portsmouth, Virginia.

3.  In June 1990, the veteran died in Virginia Beach, 
Virginia.  At the time of his death, the veteran resided in 
Portsmouth, Virginia.

5.  In North Carolina and Virginia, precedential judicial 
case law has created a rebuttable presumption of validity in 
favor of a person's second marriage.  

6.  The presumption of validity of the veteran's second 
marriage, to the appellant, has been rebutted by official 
proof of the lack of a divorce dissolving his first marriage, 
to A.C.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA benefits.  38 
U.S.C.A. § 101(3), 103 (West 2002); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.53, 3.206 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In February 2001 and May 2004, the RO sent the appellant 
letters informing her of the types of evidence needed to 
substantiate her claim, as well as informing her of VA's duty 
to assist in substantiating claims under the VCAA.  The 
appellant was also specifically asked to provide any evidence 
or information that she thought would support her claim.  See 
38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the February 2001 and the 
May 2004 letters provided to the appellant complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  She was 
advised of her opportunities to submit additional evidence.  
Subsequently, a November 2005 SSOC provided her with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  In addition, it appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and that she has not identified any other pertinent 
evidence which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Factual Background

The veteran had a period of active duty for training (ADT) 
from February 1958 to August 21, 1958.  His DD Form 214 for 
that period of service shows that he was then single and 
living in Portsmouth (Norfolk) Virginia.  

A marriage certificate from Mexico titled "Estado De 
Chihuahua, Acta De Matrimonio" (and translated into English) 
shows that the veteran married A.C. on August [redacted], 1958, in 
the city and municipality of Ciudad Juarez, Chihuahua.  On 
the marriage certificate it was noted that the veteran was 
single, 22 years old, and "employee by profession residing 
in Fort Bliss, Texas".  

Birth certificates show that O.M. was born in May 1959, and 
that the veteran and A.C. were the parents.  E.M. was born in 
September 1961, and the veteran and A.C. were the parents.  
F.J.C. was born in January 1955, and A.C. was listed as the 
mother and F.A., a person other than the veteran, was listed 
as the father.  (These documents were translated from Spanish 
to English).  

The decedent veteran had active duty (AD) service in the Army 
from December 1958 to April 1961.  His DD Form 214 from that 
period of service shows that his marital status was 
"married" and that he lived in Portsmouth Virginia.  He 
also had a period of AD from October 1968 through December 
1986.  

A Certificate of Marriage from the State of North Carolina 
shows that the veteran married the appellant in March 1965 in 
South Mills, North Carolina.  This certificate indicates that 
the veteran had never married, and that the appellant was 
divorced.  This document also shows that the veteran and the 
appellant's permanent address at the time of their marriage 
was in Portsmouth, Virginia.

Birth certificates listed the veteran and the appellant as 
the parents of a son, D.E.M., born in October 1975 and 
E.E.M., born in July 1973.

A Commonwealth of Virginia Certificate of Death shows that 
the veteran resided in and died in that State in June 1990.  
This document shows that the veteran was married to the 
appellant at the time of his death.  The document also shows 
that the veteran resided in Portsmouth, Virginia, at the time 
of his death.

Received from the appellant in July 1990 was an Application 
for Dependency and Indemnity Compensation or Death Pension by 
Surviving Spouse or Child (VA Form 21-534).  

By July 1990 rating decision, the RO granted service 
connection for the cause of the veteran's death, and granted 
DIC benefits to the appellant as the surviving spouse of the 
veteran.

In an October 1998 statement, the appellant indicated that 
she had not remarried since her husband, the veteran, died, 
and that she had no intention to do so.

A.C. filed a VA Form 21-534 in October 1999.  She indicated 
that she had married the veteran in August 1958 in Juarez, 
Chihuahua, Mexico, and that their marriage had been 
terminated by the veteran's death.  A.C. indicated that she 
had only been married one time, and had not remarried since 
the death of the veteran.  She said she had not lived with 
the veteran continuously from the date of their marriage to 
the date of his death, because the veteran had "left to 
visit family in Virginia and never returned home".  A.C. 
indicated she did not have a Social Security number (SSN) and 
was not an American citizen.

In a November 1999 letter, the RO advised the appellant that 
it had come to the RO's attention that the veteran may have 
entered into a marriage in August 1958 and that the earlier 
marriage may not have been dissolved, and requested any 
information on the validity of that marriage and whether the 
veteran was previously married and whether that marriage was 
dissolved.  

The appellant submitted a statement in November 1999 to the 
effect that she had found nothing in the papers she went 
through looking for pertinent evidence.  

Received from A.C. in December 1999 was a statement in which 
she reported that she had continued to see the veteran and 
receive money from him until 1962, when he left, and then she 
reportedly received nothing more from the veteran.  She 
indicated that their last address together was in Juarez, 
Chihuahua, Mexico.  A.C. averred that she and the veteran had 
never filed for divorce.  

In an April 2000 Report of Contact, several documents were 
translated into English, including a marriage certificate, 
birth certificates, and a letter from A.C.'s sister.  In the 
December 1999 letter, A.C.'s sister indicated that the 
veteran and A.C. were married in August 1958 and lived 
together until February 1959, when the veteran went to 
Germany.  She indicated that the veteran returned and that 
they went to Juarez, Mexico, to live in 1960, and that they 
lived together until 1962, when the veteran left and never 
returned.  

In a June 2000 administrative decision, the RO found that 
erroneous payments had been made to the appellant in this 
matter due to a lack of a dissolution of A.C.'s marriage to 
the veteran, and due to the appellant (the then current payee 
of service-connected death benefits) not qualifying as the 
surviving spouse under the law pertaining to DIC.  The RO 
proposed to terminate the appellant's benefits, effective 
from September 1, 2000.

In a June 2000 statement, the appellant indicated that when 
she met and started dating the veteran he had presented 
himself as a single individual, and never said he had been 
married.  The appellant said she was totally unaware of the 
information provided by the RO, and said she had believed 
that the veteran was free to marry.  

In a document received in June 2000 from the Social Security 
Administration (SSA), it was noted that A.C. was not 
receiving any benefits under the veteran's SSN.

In an August 2000 administrative decision, the RO found that 
the appellant was not the widow of the veteran for VA 
purposes, and found in favor of A.C. as the surviving spouse.  
The RO indicated that service-connected death benefits were 
terminated for the appellant, effective September 1, 2000.  
In an August 2000 letter the RO notified the appellant of 
that decision, and of her right to appeal.  

In August 2000, statements from the appellant's son and a 
friend was received, both of which basically expressed their 
disagreement and dismay with the RO's decision, and indicated 
that the veteran had never reported having a wife other than 
the appellant.

In a November 2000 statement, the appellant's mother 
indicated she knew the veteran from when he was seven years 
old until he died in June 1990, and as far as she knew he was 
never married or mentioned any other woman. 

The appellant submitted a form from the Retired Pay 
Operations of the Department of the Army, which showed that 
she was the beneficiary of the veteran's payments.

In a December 2000 Report of Contact it was noted that A.C. 
reported she had received military benefits while married to 
the veteran, and that she had tried to find him but was 
always unsuccessful because she could not read or write.  She 
claimed that the relatives of the veteran should know of her 
marriage to him.

The RO received a response from the District Court Clerk of 
Comanche County Courthouse in Lawton, Oklahoma, in January 
2001, indicating that there was no record of a divorce 
between the veteran and A.C. for the time period between 
October 1968 and December 1986.  In the request letter, it 
was noted that the veteran had lived in Oklahoma when he was 
stationed at Fort Sill.  

In letter dated in January 2001 responding to a request for 
evidence of divorce, the District Clerk of El Paso County in 
El Paso, Texas, indicated that no record was found pertaining 
to the veteran and A.C. from 1958 through 1970.

Received in February 2001 was a response from the Office of 
Vital Records in Virginia, indicating that no record was 
found of a divorce between the veteran and A.C. for the 
period from 1956 through June 2000.

The RO received a statement from A.C. in February 2001, along 
with several letters that the appellant had written to O.M., 
the daughter of A.C. and the veteran, just prior to the 
veteran's death.  It is apparent that O.M. initiated contact 
with the veteran, after contacting VA to learn of his 
whereabouts.  In her response letter, it is apparent that the 
appellant was very surprised to receive the letter.  The 
appellant questioned O.M. as to why she had waited so long to 
contact the veteran.  In a June 1990 letter, the appellant 
wrote to O.M., "Has your mother remarried sense [sic] her 
and your Dad's divorced [sic]?  Tell your Grandma I said 
hello."

In a February 2001 Report of Contact, an RO official 
memorialized the results of having contacted the American 
Consulate in Cuidad Juarez, Mexico.  The Consulate indicated 
in December 2000 that there were no discrepancies on the 
marriage certificate of the veteran and A.C.  The Consulate 
also indicated that there were no divorce decrees or other 
marriage certificates found for either the veteran or A.C.  

In a document dated in April 2001, an official at "LCR Cd. 
Jimenez, Chihuahua", indicated that a marriage certificate 
search on behalf of A.C. and F.A. (listed as the father on 
the birth certificate of F.J.C. who was born in January 
1955), from 1950 through 1967 showed that no records were 
found.  

Received in April 2001 was a response from North Carolina's 
Department of Vital Records, indicating that they had been 
unable to locate any record of a divorce certificate for the 
veteran and A.C. between 1958 and 1966.  

Received in April 2001 was a response from the Office of 
Vital Records in Virginia indicating that no record was found 
of a divorce between the veteran and A.C. for the period from 
1948 through 1979.

Received in May 2001 was a response from North Carolina's 
Department of Vital Records, indicating that they had been 
unable to locate any record of a divorce certificate for the 
veteran between 1958 and 1962.  

In an April 2002 statement, the appellant's mother claimed 
that the veteran never told her he was married to A.C., but 
did tell her that A.C. had two sons by another man and a 
daughter by him.  A.C. claimed that the veteran told her he 
went into Mexico with two other men to get drunk, spent the 
night with A.C., and then headed back to base the next 
morning.  She claimed the veteran told her that he gave money 
to A.C.'s father for their baby, and that the veteran said he 
never went back again.

In a May 2004 Report of Contact, the RO noted contact with 
the SSA National Records Center, which revealed that the 
appellant was receiving benefits under the veteran's Social 
Security Number (SSN) as his widow.  

In a June 2004 Report of Contact, the RO noted contact with 
an SSA representative, who reported that no one else had 
filed for benefits under the veteran's name, and that the 
appellant was being paid as the surviving spouse of the 
veteran.  In order for A.C. to apply for SSA benefits under 
the veteran's name, she would need to be lawfully residing in 
the U.S. and have an SSN.  

Received in June 2004 were records from the SSA which 
pertained to the appellant's application for SSA benefits.  
SSA confirmed that the appellant was receiving benefits as 
the veteran's widow, and that no other spouse had filed for 
benefits.  


III.  Analysis

This is a contested claim, since allowance of A.C.'s claim 
could result in a loss of benefits to the appellant, whom VA 
previously recognized as the veteran's surviving spouse.  As 
a simultaneously contested claim, special procedural 
regulations are applicable.  See 38 U.S.C.A. § 7105A; 38 
C.F.R. § 19.100, 19.101, 19.102, 20.713(a).

Under applicable criteria, all interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiating an appeal, as well 
as hearing and representation rights.  38 C.F.R. § 19.100.  
Upon the filing of a notice of disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the SOC.  38 C.F.R. § 19.101.  
When a substantive appeal is filed in a simultaneously 
contested claim, the content of the substantive appeal will 
be furnished to the other contesting parties to the extent 
that it contains information that could directly affect the 
payment or potential payment of the benefit that is the 
subject of the contested claim.  38 C.F.R. § 19.102.  In view 
of the disposition in the present case, any defect in 
application of the contested-claim procedures as they affect 
A.C. is moot and non-prejudicial.

To establish recognition as a surviving spouse, there must be 
evidence of a valid marriage to the veteran under the laws of 
the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death; and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the veteran lived 
with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  38 C.F.R. §§ 3.50(b), 3.53.  A surviving 
spouse may qualify for pension, compensation, or dependency 
and indemnity compensation under the appropriate 
circumstances.  38 C.F.R. § 3.54.

The law governing VA benefits eligibility defines a 
qualifying "marriage" as a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the laws of the place where the parties resided when the 
right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 
3.1(j).  In this case, the right to DIC benefits accrued on 
the date of death of the veteran.

The Board notes that the appellant has submitted a 
certificate of marriage for herself and the veteran from 
North Carolina, showing that they were married there in March 
1965.  See 38 C.F.R. § 3.205.  On that marriage certificate, 
it is noted that the veteran was "never married" before.  
Based upon her claim and the official documentary evidence in 
support of her marriage to the veteran, the RO, in its July 
1990 rating decision, granted service connection for the 
cause of the veteran's death and awarded DIC benefits to the 
appellant as the surviving spouse of the veteran.

In her October 1999 claim, in which she asserted that she was 
the surviving spouse of the veteran, A.C. submitted a 
marriage certificate between her and the veteran, showing 
that they were married in August 1958 in Mexico.  This 
document has been translated and authenticated by the 
appropriate officials, pursuant to 38 C.F.R. § 3.205.  A.C. 
has denied ever being divorced from the veteran, and there is 
no evidence in the record to show that the veteran ever 
divorced A.C.  Searches with multiple pertinent 
jurisdictions, in both the United States and Mexico, have 
shown no record of a divorce between the veteran and A.C.  

The determination as to whether the appellant is the lawful 
surviving spouse for the purposes of receiving DIC benefits 
depends upon whether her marriage, which the record clearly 
shows was the second marriage of the veteran, can be found 
valid under applicable VA law.  As noted above, "marriage" 
is defined as a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  
Since the statute and regulation permit more than one 
jursidiction's laws to apply, the Board will consider both.  
In this case, the record reflects that the appellant and the 
veteran were married in North Carolina, but listed addresses 
in Portsmouth, Virginia, as their permanent addresses at the 
time of their marriage.  Also, the right to DIC accrued on 
the date of the veteran's death, and at that time, the 
veteran and the appellant resided in Virginia.  Thus, the 
Board will consider both the laws of North Carolina and 
Virginia in our analysis.  

Initially, we must note that the veteran's marriage to A.C. 
(his first marriage) appears to be valid on its face.  There 
has been no evidence submitted which shows that the veteran 
ever initiated legal proceedings to obtain a divorce from 
A.C., and in fact there is significant negative evidence on 
this point.  As discussed below, the law places the burden of 
rebutting the presumption of validity of a second marriage 
upon the person attacking the presumption, and A.C. appears 
not to have taken any action in furtherance of such an 
effort.  However, the RO undertook, sua sponte, a search for 
evidence of a divorce in various jurisdictions in which the 
veteran resided after he left A.C., and the respective 
official records custodians have denied any records of a 
divorce between the veteran and A.C.  This evidence sheds 
some doubt upon the validity of the veteran's second 
marriage, to the appellant.  The Board emphasizes, however, 
that when there is an issue as to the validity of a marriage, 
the matter of recognition of the marriage by VA will be 
determined according to the laws of the jurisdiction(s) 
specified in 38 C.F.R. § 3.1(j), which the Board has 
determined to be the States of North Carolina and Virginia.  
38 C.F.R. § 3.206(b).

The pertinent statutory law in both North Carolina and 
Virginia provides that all marriages between persons, either 
of whom has a husband or wife living at the time of such 
marriage, shall be void.  N.C. Gen. Stat. § 51-01; Code of 
Virginia § 18.2-362.  There is, however, case law in both 
North Carolina and Virginia which has created a presumption 
of validity of a second marriage.  See Kearney v. Thomas, 225 
N.C. 156, 33 S.E. 2d 871 (1945) (Supreme Court of North 
Carolina adopted the presumption of validity of a second 
marriage, citing that "[a] second or subsequent marriage is 
presumed legal until the contrary be proved, and he who 
asserts its illegality must prove it.  In such case the 
presumption of innocence and morality prevail over the 
presumption of continuance of the first or former 
marriage"); Denson v. Grading Co., 28 N.C. App. 129, 220 
S.E.2d 217 (1975) (Court held that "when two marriages of 
the same person are shown, the second marriage is presumed to 
be valid; that such presumption is stronger than or overcomes 
the presumption of the continuance of the first marriage so 
that a person who attacks a second marriage has the burden of 
producing evidence of its invalidity.  When both parties to 
the first marriage are shown to be living at the time of the 
second marriage, it is presumed in favor of the second 
marriage that the first was dissolved by divorce.").  See 
also Parker v. American Lbr. Corp., 190 Va. 181, 56 S.E. 2d, 
514) (1949) (where two marriages of the same person are 
shown, the second marriage is presumed to be valid; that such 
presumption is stronger than and overcomes the presumption of 
the continuance of the first marriage, so that a person who 
attacks a second marriage has the burden of producing 
evidence of its invalidity); DeRyder v. Metropolitcan Life 
Insurance Company, 206 Va. 602, 145 L.Ed. 2d 177 (1965) (In 
Virginia, as in most jurisdictions, a presumption exists that 
a marriage last-in-time is valid, and that any prior marriage 
was terminated by death or divorce).  

This presumption (of the validity of the second marriage) is 
strong, but rebuttable.  Id.  In Virginia, while the party 
challenging the legality of the second union need not make 
plenary proof of a negative averment, he or she must, in 
order to shift the burden, introduce such evidence as, in the 
absence of all counter testimony, will afford reasonable 
grounds for presuming that the former marriage was not 
dissolved.  Parker, supra; DeRyder, supra.  Virginia case law 
has further specified that it is not incumbent upon the party 
seeking to overcome the presumption of the validity of the 
second marriage to document the absence of a divorce 
dissolving the first marriage in every jurisdiction where a 
divorce could possibly have been obtained.  Rather, the 
litigant seeking to negate the existence of a divorce 
generally does have a burden, however, of showing that "no 
divorce was entered in jurisdictions where the parties 
resided or where on any reasonable basis a decree might have 
been obtained".  Hewitt v. Firestone Tire and Rubber Co., 
490 F. Supp. 1358 (1980).  

In that regard, as noted above, the RO undertook the task of 
finding out whether the veteran (or A.C.) may have obtained a 
divorce, checking with official sources in Mexico and in 
several United States jurisdictions in which the veteran had 
resided, both before and after his marriage to the appellant 
in 1965.  A review of the record (mostly the veteran's 
service personnel records) shows that prior to his marriage 
to the appellant in March 1965, the veteran resided in/was 
stationed in Virginia and Texas.  The Board concludes that 
there is a reasonable basis to search those jurisdictions to 
find out whether the veteran may have obtained a divorce from 
A.C. after he left her.  There was also arguably a reasonable 
basis to search in Mexico, where the veteran spent at least 
some time, due to the fact that he married A.C. and fathered 
her two children there.  A search beyond those three 
jurisdictions or in jurisdictions in which the veteran may 
have resided or been temporarily stationed after his marriage 
to the appellant in 1965, however, would not be based in 
reason.  Without trying to discern or determine the veteran's 
actions or motivations, the Board finds that there is not a 
reasonable basis to search any jurisdictions, beyond those 
searched by the RO already, to determine whether the veteran 
may have filed for divorce.  Thus, the Board concludes that 
the presumption of the validity of the second marriage has 
been rebutted in this case, based on the pertinent Virginia 
and North Carolina case law.  See Hewitt, Denson, etc., 
supra.

The Board is sympathetic to the appellant's position and 
contentions in this matter.  She, through no fault of her 
own, has been placed in a position of trying to defend the 
validity of her 30-year marriage to the veteran, into which 
she entered reasonably believing the veteran's 
misrepresentation that he had not previously been married.  
It is irrelevant whether the appellant knew at some point 
after her marriage to the veteran that he had been married 
before.  Indeed, it appears that she only learned about his 
first marriage just prior to his death, when the veteran 
received a letter from his daughter, O.M. (daughter of the 
veteran and A.C.)  After that, the appellant sent a response 
letter to O.M. dated in June 1990, in which she asked whether 
O.M.'s mother had remarried since her divorce from the 
veteran. 

The Board has been presented with an unfortunate situation in 
which there is no easy answer.  That is why the law mandates 
certain presumptions to guide our decision.  We do wish to 
emphasize that the appellant should in no way feel that her 
marriage, and the family which she and the veteran produced 
together, are compromised by the action we take today.  The 
determination in this matter, which is whether the appellant 
is the eligible surviving spouse for the purposes of 
receiving DIC benefits, depends upon whether her marriage to 
the veteran was valid under applicable VA law, and should 
have no effect beyond the narrow entitlement issue before us.  
To that end, the Board has concluded that, under VA, the 
appellant's marriage to the veteran was not valid for DIC 
purposes.


ORDER

The appellant's claim of entitlement to recognition as the 
surviving spouse of the veteran is denied.



______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


